Plaintiff, a physician and surgeon, was associated with a private hospital, of which tbe defendant Moore was superintendent. The defendant Faulkner, an attorney, is one of fifteen or sixteen members of the hospital’s board of directors. The other six defendants, all physicians, are, or were, members of the hospital’s medical council. On July 31, 1942, the board of directors, under the by-laws, revoked plaintiff’s privileges at the hospital. Plaintiff brought this action to recover damages for injury in his profession because of the alleged conspiracy of the defendants, or some of them, in making false and malicious representations to the board of directors. The jury rendered a verdict in favor of defendants, and plaintiff appeals from the judgment entered thereon. Judgment unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Carswell, Adel, Wenzel and Schmidt, JJ. [See post, p. 896.]